HUBBELL INCORPORATED
STOCK APPRECIATION RIGHTS AGREEMENT
HUBBELL INCORPORATED 2005 INCENTIVE AWARD PLAN,
AS AMENDED AND RESTATED
 
Base Price:
Grant Date:
As noted in your Award notification letter, effective on the Grant Date you have
been granted the number of Stock Appreciation Rights (the “Rights”) set forth in
the Award notification letter. Each Right entitles you to the positive
difference, if any, between the Base Price designated in the Award notification
letter and the Fair Market Value of a share of Common Stock, par value $0.01 per
share (the “Common Stock”) of Hubbell Incorporated (the “Company”) on the date
of exercise (the “Spread”), in accordance with the provisions of the Award
notification letter, this Agreement setting forth terms and conditions to the
Award, and the Hubbell Incorporated 2005 Incentive Award Plan, as amended and
restated (the “Plan”). By electronically acknowledging and accepting this Award,
you agree to be bound by the terms and conditions herein, the Plan, and any and
all conditions established by the Company in connection with Awards issued under
the Plan. Defined terms used herein shall have the meaning set forth in the
Plan, unless otherwise defined herein.
Upon exercise the Spread will be paid in whole shares of Common Stock with a
Fair Market Value equal to the Spread. You may only exercise a Right once it is
vested, and will forfeit all unvested Rights in the event of the termination of
your employment or service with the Company and all of its Subsidiaries for any
reason other than Retirement, whether such termination is occasioned by you, by
the Company or any of its Subsidiaries, with or without cause or by mutual
agreement (“Termination of Service”).
The Rights will vest and may be exercised in one-third increments on each
anniversary of the Grant Date. Notwithstanding the foregoing, the Rights shall
be fully vested and exercisable upon your Termination of Service by reason of
death or permanent disability. Upon a Change in Control, the Rights will vest
and may be exercised in accordance with Section 10.2 of the Plan. The Rights
shall continue to vest and be exercisable on each anniversary of the Grant Date
following your Termination of Service by reason of Retirement.
Once vested, Rights may be exercised in whole or any part, at any time. However,
vested Rights must be exercised, if at all, prior to the earlier of:
(a)    one year following Termination of Service by reason of death;
(b)    90 days following Termination of Service for any reason other than death
or Retirement; provided however if Termination of Service is by reason of
Retirement or by reason of permanent disability and you die within 90 days
following such Termination of Service, then the vested Rights may be exercised
until one year following your Termination of Service;
(c)    the tenth anniversary of the Grant Date following Termination by reason
of Retirement; and
(d)    the tenth anniversary of the Grant Date;
and if not exercised prior thereto, the Rights shall terminate and no longer be
exercisable.





1



--------------------------------------------------------------------------------



“Permanent disability” means that you are unable to perform your duties by
reason of any medically determined physical or mental impairment which can be
expected to result in death or which has lasted or is expected to last for a
continuous period of at least 12 months, as reasonably determined by the Board
of Directors in its discretion. Additionally, “Retirement” means your
Termination of Service other than by reason of termination for death, permanent
disability or Cause on or after age 55 and the sum of the your age and service
with the Company equals or exceeds 70. “Cause” means (i) misconduct which is
reasonably deemed to be prejudicial to the interest of the Company, (ii)
utilization or disclosure of confidential information of the Company (or of any
other entity learned in the course of your job) for reasons unrelated to your
employment with the Company, (iii) willful failure to perform the material
duties of your job, (iv) fraud in connection with the business affairs of the
Company regardless of whether said conduct is designed to defraud the Company or
otherwise, (v) violation of material policies of the Company, (vi) violation of
any fiduciary duty owed to the Company, or (vii) conviction of, plea of no
contest or guilty to a felony or other crime involving moral turpitude. Cause
shall be determined by the Committee (or such officer of the Company as the
Committee may delegate such authority) in its sole and exclusive discretion.
Notwithstanding anything contained herein to the contrary, the Rights will
terminate and no longer be exercisable in the event that you are in Competition
with the Company. For this purpose, “Competition” shall mean that you, directly
or indirectly, anywhere in the United States or outside of the United States in
which the Company operates or otherwise sells its products in a competitive
market, own, manage, operate, join or control, or participate in the ownership,
management, operation or control of, or become a director or an employee of, or
a consultant to, any person, firm or corporation which competes with the
products and services of the Company; provided, however, that you shall not be
in Competition with the Company as a result of investments in shares of stock
traded on a national securities exchange or on the national over-the-counter
market with an aggregate market value, at the time of acquisition, of less than
two percent (2%) of the outstanding shares of such stock. By electronically
acknowledging and accepting this Award, you agree that your right to exercise
the Award, or any portion thereof, is subject to you not having been in
Competition with the Company at any time during the term of the Award, and your
exercise of the Award, or any portion thereof, shall constitute your
certification to the Company that you have not been in Competition with the
Company at any time during the term of the Award.
The Rights may be exercised pursuant to such procedures as the Company may
establish and communicate to you from time to time. The Spread shall be
determined by the Fair Market Value of Common Stock on the date all required
steps to exercise the Rights as established by the Company have been completed
by you. Rights are not transferable except by will or the laws of descent and
distribution.
The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes (including the Participant’s FICA obligation) required by law
to be withheld with respect to any taxable event arising from the exercise of
any vested Rights. You may satisfy your tax obligation, in whole or in part, by
either: (i) electing to have the Company withhold shares of Common Stock
otherwise to be delivered with a Fair Market Value equal to the minimum amount
of the tax withholding obligation, (ii) surrendering to the Company previously
owned shares with a Fair Market Value equal to the minimum amount of the tax
withholding obligation, (iii) withholding from other cash compensation or (iv)
paying the amount of the tax withholding obligation directly to the Company in
cash; provided, however, that if the tax obligation arises during a period in
which the Participant is prohibited from trading under any policy of the Company
or by reason of the Exchange Act, then the tax withholding obligation shall
automatically be satisfied in accordance with subsection (i) of this paragraph.
Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate your
employment or services at any time, nor confer upon any you the right to
continue in the employ or service of the Company or any Subsidiary.
The Rights are granted under and governed by the terms and conditions of the
Plan. You acknowledge and agree that the Plan has been introduced voluntarily by
the Company and in accordance with its terms it may be amended, cancelled, or
terminated by the Company, in its sole discretion, at any time. The grant of the
Rights is a one-time benefit and does not create any contractual or other right
to receive additional stock appreciation rights or other benefits in lieu of
stock appreciation rights in the future. Future awards of stock appreciation
rights, if any, will be at the sole discretion of the Company, including, but
not limited to, the timing of the award, the number of shares subject to such
award and vesting provisions.







2

